SBS Technologies
FY 2006 Long-Term Executive Incentive Plan

I. Purpose

The purpose of the Long-Term Incentive Plan (Plan) is to promote the long-term
interests of SBS Technologies, Inc. (Company) and its stockholders by providing
a means for attracting and retaining designated key executives of the Company
through a system of cash bonuses and restricted stock based on the
accomplishment of long-term, predefined objectives.



II. Philosophy

This Plan, sometimes referred to as a Performance Unit Plan, is intended to
provide participants with a substantial incentive to achieve or surpass
long-range financial goals for the Company based on the implementation of the
Strategic Plan as presented by the CEO in April, 2005, resulting in attractive
total compensation for the designated executives.



III. Performance Goals

The metrics established for the cash award under this Plan are Company average
annual earnings per share growth and Operating Margin over the three-year period
beginning July 1, 2005 and ending June 30, 2008. "Operating Margin" means
operating income of the Company divided by sales, calculated in accordance with
generally accepted accounting principles (GAAP).



Level I, Level II and Level III thresholds for each of the Company metrics will
be established by the Board of Directors. The weighting of the two metrics is as
shown in Figure A. The metrics have been weighted to reflect the ability of the
executives as a whole to impact factors under their control, while holding them
responsible for the health of the Company's business.



Figure A:

Metric

Weighting

Average annual 3-year EPS growth

40%

Operating Margin

60%



The calculation for the metrics shall be as follows:



● For calculation of average annual three-year EPS growth, the reported fully
diluted earnings per share of the Company for each of the fiscal years ending
June 30, 2006, June 30, 2007 and June 30, 2008 shall be divided by the reported
fully diluted earnings per share of the Company for the immediately preceding
fiscal year. The resulting numbers shall be added and divided by three to
determine the average annual 3-year EPS growth.

● For calculation of Operating Margin, total operating income of the Company for
the period of July 1, 2005 through June 30, 2008 (the "Plan Term") shall be
divided by total sales of the Company during the Plan Term.



IV. Implementation and Eligibility

The term of this Plan is July 1, 2005 through June 30, 2008. Implementation of
this Plan is the responsibility of the Chief Executive Officer.



Performance of the Company above any threshold but less than the next threshold,
will result in a graduated proportional pay-out; below Threshold I performance
results in no pay-out.



Performance units under this Plan have been equated to specific dollar
equivalents for each participant as determined by the Board of Directors. The
level of the cash award was set based on job market considerations and the value
of the position. The total maximum cost of the cash incentive portion of this
Plan at Threshold III is $1,401,478.



In the event of a Company-level transaction, such as an acquisition, the
Company's metrics will be re-examined to accurately reflect organic growth for
the purposes of this Plan.



Upon the expiration of the term of this Plan, the MDCC may adjust the total cash
payable to participants, to be pro-rated among the participants, plus of minus
15% based on significant changes in market conditions from those existing when
the Plan was established.



Cash payments under this Plan shall be paid in the final payroll disbursement of
August, 2008 (the Bonus Payment Date). Participants in this Plan must be
employees of the Company throughout the term of this Plan and on the Bonus
Payment Date to be eligible for any payment under this Plan.



The participants in this Plan are the Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer, General Counsel, and all other persons
identified by the Board of Directors as participants in this Plan. Inclusion in
this Plan does not guarantee participants will be included in future plans.



This Plan does not create or imply the creation of an employment contract
between the Company and any participant, nor does it constitute a guarantee of
employment for any specific period of time.



V. Restricted Stock Award

To retain the designated executives, a grant of restricted shares will be made
on the date that the Board of Directors approves this Plan. The shares will vest
immediately on June 30, 2008. Participants must be employees of the Company
throughout the term of this Plan. The restricted shares will vest at the
appropriate date regardless of whether any cash award is paid under this Plan.



In the event of a change in control of the Company, the restricted stock will
vest on the date of the close of the change of control transaction.



Restricted stock has been apportioned based on market data for each position and
current base salary by the Board of Directors. Restricted stock granted to the
named executive officers, plus grants to all other executives as a group, is
shown in Figure B.

Figure B: Restricted Stock Award

Executive

Award

CEO

16,147

COO

7,840

CFO

7,840

Gen. Counsel

2,758

Others

18,877

Total

53,462

